Citation Nr: 1705385	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability. 

(The issues of entitlement to an increased rating for osteoarthritis of the lumbar spine and right lumbar area myofasciitis, currently rated as 10 percent disabling, and to a total disability rating based on individual unemployability due to service connected disability, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954, and from November 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case is currently under the jurisdiction of the RO in St. Petersburg, Florida.  

In an October 2011 decision, the Board, in pertinent part, denied service connection for a right knee disability and an increased rating for the service-connected disability of the lumbar spine.  In a June 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2011 decision to the extent it denied these claims and remanded the case for further action.  

In a March 2014 decision, the Board again denied entitlement to service connection for a right knee disability and remanded the claim for an increased rating for the low back disability.  In a June 2015 memorandum decision, the Court vacated the Board's March 2014 decision to the extent it denied service connection for a right knee disability and remanded this claim for further action.  

The Board again denied service connection for the right knee disability in a February 2016 decision, and remanded the issues of entitlement to an increased rating for the low back disability and entitlement to TDIU for further development.

In an August 2016 Order, the Court endorsed a joint motion for partial remand (JMPR), vacated the Board's February 2016 decision denying service connection for a right knee disability, and remanded the case for further action consistent with the terms of the JMPR, which are discussed below.  

The issues of entitlement to an increased rating for osteoarthritis of the lumbar spine and right lumbar area myofasciitis, and entitlement to TDIU, were remanded by the Board in February 2016 for further development and readjudication by the AOJ.  These actions have not yet been completed and the issues have not been recertified to the Board.  Accordingly, the Board will not address them at this time. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the August 2016 JMPR agreed that the Board did not provide an adequate statement of reasons or bases in support of its finding that a VA examination or opinion is not warranted.  See 38 C.F.R. § 7104(d)(1) (West 2014); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The parties noted that the April 1957 separation examination report reflects a notation that the Veteran stated he has a bilateral trick knee.  The parties concluded that in order to render a meaningful determination as to whether VA has a duty to provide an examination or opinion under 38 C.F.R. § 3.159(c)(4) (2016), the Board must address the credibility of whether the Veteran had a trick knee during active service. 

On further review of the record, and in light of the August 2016 JMPR, the Board finds that a VA medical opinion is warranted.  At first blush, the "Notes" section to the April 1957 separation examination report, by listing the Veteran's reported medical problems after certain dates, seems to suggest that he had a trick knee that occurred in 1953 with no further complications ("no comp. no seq.").  However, when read more carefully, the exact phrasing actually indicates that the trick knee did not just occur in 1953 with no further problems, but was in fact a recurrent or ongoing issue.  Specifically, the notation reads: "Examinee states he has trick knee, bilateral, no comp. no seq" [sic].  The use of the present tense indicates that this was an ongoing condition.  

Moreover, the indication that the trick knee was actually an ongoing issue is reinforced when compared with the rest of the Notes section.  Specifically, the year 1953 is not placed right next to this notation, but somewhat above next to a different medical condition, and so it may be that the examiner simply inserted the trick knee in the list of conditions without specifying a year.  In this regard, it is notable that the years themselves are not provided chronologically or in any particular order, suggesting that the examiner was simply taking notation in the order that the Veteran related his medical conditions.  

Furthermore, with respect to the notation "no comp. no seq.," this phrase was used after many of the medical conditions listed, and would seem to mean in the context of the report that it was not considered a significant or disabling condition at the time, rather than to mean that it had completely resolved.  For example, the Veteran also reported having cramps in his legs after exercise, again phrased in such a way as to suggest that this was an ongoing condition ("Examinee states he has cramps in legs after exercise"), and yet the examiner similarly concluded that there were no complications or sequelae ("no comp. no seq.") with respect to this condition, even though there is every indication that it was an ongoing issue at the time, and not something that had just occurred in the past.  Similarly, the Veteran stated that he had trouble sleeping due to back aches since 1957, and the phrasing again indicates that this was an ongoing condition around the time of the report.  Nevertheless, the examiner again concluded that there were no complications or sequelae ("no comp. no seq.").  In sum, the phrase "no comp. no seq.", in the context of the report, does not seem to indicate that the condition necessarily resolved.

Finally, when the Veteran did report a condition that had occurred some time in the past but was no longer present, the examiner specifically noted that.  For example, the Veteran reported "[o]ne episode of seasickness and air sickness" that occurred in 1954, with "no recurrence."  He also reported having hypertension in 1955, with "no recurrence."  He also reported that in 1957 he "coughed up blood" from acute tonsillitis, with the word cough placed in the past tense.  Thus, when the examiner wished to indicate that a medical condition had occurred in the past, either once or with no recurrence, the examiner used the past tense or clarified that it was no longer present by stating "no recurrence."  

Accordingly, the Board finds that the trick knee noted in the April 1957 separation examination report did not occur just one time around 1953, but was apparently an ongoing or recurrent condition, even if not considered significant at the time (as suggested by the phrase "no comp. no seq.").  Although not considered significant at the time, at least in terms of warranting treatment or examination, it may have been the beginning of knee pathology that eventually developed into arthritis.  In this regard, in a March 1977 VA examination report, the Veteran stated that he experienced arthritic pains in the knees since 1952.  This report is dated prior to the date of any claim for service connection for disability of either knee.

The Board also notes that an April 1980 VA surgery report for the left knee reflects that the Veteran denied a history of trauma with respect to the knee, but stated that there was a popping sound occurring in the left knee whenever he bent it.  This symptom appears distinct from the chronic swelling and stiffness of the left knee that had been present for a year, according to his statement at the time.  In other words, although the left knee stiffness and swelling had only been present for about a year at the time, the popping sound may have been present since service, and indeed might be related to the trick knee mentioned in the April 1957 separation examination report.  The Board recognizes that this history concerns the left knee as that was the focus of treatment at the time, but finds it significant in that it suggests that the popping sound was distinct from the stiffness and swelling, and thus may have been present in the right knee as well.  It also indicates that the report of swelling and stiffness for a year at the time does not preclude the presence of other symptoms, such as the popping sound, that may have been present for a much longer period of time. 

In light of the above discussion, there is at least an indication that the Veteran's current degenerative joint disease of the right knee may be related to the in-service trick knee noted in the April 1957 separation examination report.  Therefore, a VA opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a VA medical opinion addressing the likelihood that the Veteran's current right knee pathology, including degenerative joint disease, is related to injury or disease incurred in active service, as specified below.  The claims file must be made available to the examiner for review.  An examination need not be arranged at this time unless the examiner deems it necessary to render the opinion.  

The examiner must render an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's current right knee pathology, including degenerative joint disease, is related to the trick knee that manifested during active service. 

In rendering the opinion, the examiner must note and account for the following:

A. The examiner must assume that the Veteran had an ongoing or recurrent trick knee during service (although its exact nature is unspecified).  Specifically, the trick knee mentioned in the April 1957 separation examination report does not appear to have resolved by separation from service.  Rather, the Board finds that the statement "[e]xaminee states he has trick knee, bilateral," indicates that this was an ongoing or recurrent condition.  In the context of the report, the characterization "no comp. no seq" does not mean that the trick knee had resolved, but simply that it was not considered significant at the time, at least in terms of warranting treatment or further examination. 
B. In a March 1977 VA examination report, the Veteran stated that he experienced arthritic pains in the knees since 1952.  
C. Whether or not the trick knee that manifested in service is related to an injury the Veteran states occurred around 1952 or 1953 when he fell into a fox hole, the examiner must opine as to whether the trick knee represented the onset of disease or injury at the time that eventuated in the development of degenerative joint disease or other current pathology of the knee. 

The examiner must provide a complete explanation in support of the conclusion reached.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why that is so and discuss what information or evidence is missing that would enable a more informed opinion. 

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. If TDIU cannot be granted based on the current evidence of record, the AOJ must defer a decision pending resolution of the service connection claim for a right knee disability and then readjudicate entitlement to TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




